Order entered August 26, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01113-CV

                IN THE INTEREST OF B.A.E, Z.R.E AND A.C.E, Children

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-50454-2010

                                          ORDER
       We GRANT Lisa Edwards’s August 22, 2013 motion and the time for filing her motion

for rehearing is extended to September 10, 2013.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE